 1

 2                              UNITED STATES DISTRICT COURT

 3                                     DISTRICT OF NEVADA

 4 Charles Smith,                                      Case No.: 2:20-cv-01781-RFB-VCF

 5          Petitioner,
                                                                          Order
 6 v.

 7 William Hutchings, et al.,

 8          Respondents.

 9

10         In this habeas proceeding under 28 U.S.C. § 2254, the court granted petitioner, Charles

11 Smith, leave to file an amended petition and established May 25, 2021, as the deadline for doing

12 so. ECF Nos. 12, 14. Instead of filing an amended petition, Smith has filed a motion asking this

13 court to stay proceedings while he exhausts state court remedies for his federal claim for relief.

14 ECF No. 16. According to Smith, respondents do not oppose his motion for a stay.

15         This court has the discretion to stay federal habeas proceedings and hold them in abeyance

16 while a petitioner pursues state court exhaustion. See Rhines v. Weber, 544 U.S. 269 (2005). It

17 also has the inherent power to control its docket and the disposition of its cases with economy of

18 time and effort for both the court and the parties. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

19 Cir.1992). Under the circumstances present here, the court will exercise its discretion to grant a

20 stay.

21         IT IS THEREFORE ORDERED that petitioner's motion for stay and abeyance (ECF No.

22 16) is GRANTED. This action is stayed pending exhaustion of petitioner’s unexhausted claims.

23
 1         IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner

 2 returning to this court with a motion to reopen within 45 days of issuance of the remittitur by the

 3 Nevada Supreme Court at the conclusion of the state court proceedings.

 4         IT IS FURTHER ORDERED that the Clerk shall administratively close this case until such

 5 time as the court grants a motion to reopen the matter.

 6

 7         Dated: May 24, 2021

 8                                                           _________________________________
                                                             RICHARD F. BOULWARE, II
 9                                                           U.S. District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
